          Case 1:20-cv-01044-MKV Document 3 Filed 02/18/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                     :
 MICHAEL RUBIN,                                      :
                                                     :   Case No. 20-cv-01044-MKV
                                                     :
                     Plaintiff,                      :
                                                     :   NOTICE OF VOLUNTARY
             v.                                      :
                                                     :   DISMISSAL
 GARDNER DENVER HOLDINGS, INC.,                      :
 PETER M. STAVROS, BRANDON F.                        :
 BRAHM, ELIZABETH CENTONI,                           :
                                                     :
 WILLIAM DONNELLY, JOHN                              :
 HUMPHREY, MARC E. JONES, WILLIAM                    :
 E. KASSLING, MICHAEL V. MARN,                       :
 VICENTE REYNAL, NICKOLAS VANDE                      :
 STEEG, and JOSHUA T. WEISENBECK,                    :
                                                     :
                     Defendants.                     :


       PLEASE TAKE NOTICE that, pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i),

plaintiff Michael Rubin (“Plaintiff”) voluntarily dismisses the claims in the captioned action (the

“Action”) with prejudice. Because this notice of dismissal is being filed with the Court before

service by defendants of either an answer or a motion for summary judgment, Plaintiff’s dismissal

of the Action is effective upon the filing of this notice.



 Dated: February 18, 2020                                     WEISSLAW LLP

                                                         By
                                                              Richard A. Acocelli
                                                              1500 Broadway, 16th Floor
                                                              New York, New York 10036
                                                              Telephone: (212) 682-3025
                                                              Facsimile: (212) 682-3010
                                                              Email: racocelli@weisslawllp.com

                                                              Attorneys for Plaintiff
